DETAILED ACTION
This Office Action is responsive to application number 17/025,776 FLUSH TOILET, filed on 9/18/2020. Claims 1-7 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the limitation, “a private part washing device…” has already been introduced and it is unclear if this a new private part washing device or the part already cited in Claim 1.  For the purposes of examination it will be treated as the same part as in claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 2, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toto Ltd (JP 2008-106595 A) in view of Chen et al. (CN 108018923 A).
Regarding claim 1 Toto shows a flush toilet (1) for flushing and discharging waste with flush water, the flush toilet comprising: a toilet main body (2) including a bowl (12) configured to receive waste, a rim (shown near 4) formed 5on a top edge of the bowl, and a discharge trap (14) configured to discharge the waste in the bowl; a tank device (at 32) configured to supply flush water to the toilet main body, the tank device being provided behind the toilet main body (Fig. 3); and a private part washing device (8) configured to wash a private part of a user, the 10private part washing device being provided on a rear upper surface, of the toilet main body, behind the bowl (Fig. 2), wherein the tank device includes a water supply part (20) configured to supply flush water that is supplied from a water supply source (tap [¶ 0025], 20), a storage tank (32) configured to store the flush water supplied from the water supply part, the storage tank being located behind 15the private part washing device and above a floor surface (Figs. 1-5), a pump (34) configured to feed the flush water in the storage tank to the toilet main body, and a controller (40) configured to control operation of the water supply part and the pump (¶ [0041]).  But Toto fails to show the controller is disposed on an outer upper surface of the storage tank.   However, Chen shows a similar toilet device with a controller (3) disposed on an outer upper surface of the storage tank (Fig. 1).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Toto to include the controller being disposed on 
20Regarding claim 2 Toto as combined shows the flush toilet according to claim 1, but fails to specifically show wherein an upper surface of the controller is located at a position higher than an upper surface of the rim of the toilet main body. However, this is a design choice within the level of ordinary skill in the art.  Toto as combined shows the controller located on an upper outside surface of the water tank, and the specification does not provide an advantage or critical reason for locating the controller at a position higher than an upper surface of the rim of the toilet main body.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the controller at an appropriate height with regard to the rim as shown by Toto as combined.
ReRegarRegRegarding claim 5 Toto shows the flush toilet according to claim 1, wherein the storage tank has a left-right asymmetrical shape (Fig. 7) including a large tank section (near 32) and a small tank section (to the right of center, Fig. 7), the large tank section being a large-capacity side of the storage tank that is divided into two at a center (stepped surface at the bottom of the long (up and down on the page) tank section) in a left-right direction, the small tank section being a small-capacity side of the 15storage tank that is divided into two (stepped surface at the bottom of the short (up and down on the page) tank section) at the center in the left-right direction.  
Regarding claim 7 Toto shows the flush toilet according to claim 1, wherein the controller is configured to 5control so as to drive the pump while water is being supplied from the water supply part to the storage tank (¶ [0041]).
Allowable Subject Matter
Claims 3, 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ishimaru et al. (US Pub. 2017/0089052) shows a water tank that has both left and right sides. Kitamura et al. (US Pub. 2013/0291297) shows the general state of the art of a flush toilet with a tank at the back of the device and above the floor.
5Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163. The examiner can normally be reached Monday thru Thursday, 9:30 AM to 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-






/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        1/26/2022